In a medical malpractice action, plaintiff appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered April 22, 1982, which granted defendants’ motion for a protective order vacating plaintiff's cross notice to take the oral deposition of defendant Russo. Order affirmed, without costs or disbursements, and without prejudice to a motion by plaintiff for leave to take the oral deposition of defendant Russo, upon demonstrating the necessity of such oral deposition after completion of the oral deposition of defendant Ferrando, the former partner of defendant Russo, and after receipt of answers to interrogatories pursuant to CPLR 3130 et seq. No opinion. Bracken, J. P., Niehoff, Rubin and Boyers, JJ., concur.